                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 STEVEN H. HALL,

         Plaintiff,
                 v.                                         Civil Action No. 18-461 (JEB)
 KIRSTJEN M. NIELSEN, et al.,

         Defendants.


                                  MEMORANDUM OPINION

       The Department of Homeland Security terminated Plaintiff Steven Hall’s employment

following a variety of misconduct allegations, prompting him to retain the legal services of

Defendant Rosemary Dettling. Unhappy with the result of the subsequent proceedings, Plaintiff

has filed a barrage of suits over the last few years, mostly in a pro se capacity, against Dettling

and DHS. This is one such case. Dettling alone now moves to dismiss, contending that the

doctrine of claim preclusion bars this action against her because she previously prevailed in a

substantially similar suit in D.C. Superior Court. The Court agrees and will grant her Motion.

I.     Background

       This is not the Court’s first foray into the facts underlying Hall’s termination and

grievance with Dettling. See Hall v. Dep’t of Homeland Sec., 219 F. Supp. 3d 112 (D.D.C.

2016), aff’d sub nom. Hall v. Dettling, No. 17-7008, 2017 WL 2348158 (D.C. Cir. May 17,

2017). Because only a summary rehearsal of this saga is necessary to tee up the legal issue in

this case, the Court directs readers curious about the full production to its past Opinion.

       Beginning in 2010, DHS employed Hall at the GS-12 grade level. See ECF No. 12 (Am.

Compl.) at 2. The Agency reported several disciplinary issues with Plaintiff and decided, in


                                                  1
early 2013, to place him on administrative leave. Id., Exh. N (Facts) at 2–3; ECF No. 28 (Pl.

Opp.) at 7. This action was followed by an indefinite suspension, which culminated in the

termination of Hall’s employment. See Am. Compl. Facts at 3. Plaintiff also reports that,

preceding his suspension, he had requested relocation to a new facility because his work site —

the St. Elizabeth’s building in Southeast D.C. — contained dust that exacerbated his respiratory

ailments. Id. at 1. Believing his suspension and termination to have been the result of retaliation

and discrimination, Hall filed several complaints with the Equal Employment Opportunity

Commission and the Merit Systems Protection Board. Id. at 5. He hired Dettling to represent

him in these matters. Id. She in turn sought the assistance of other attorneys contracted with her

firm, the Federal Employees Legal Services Center (FELSC). Id. at 6.

       Aided by counsel, Hall eventually signed a settlement agreement with the Agency.

Suffice it to say, however, that the path to this resolution was far from smooth. The record

reveals that Hall repeatedly wavered before ultimately agreeing to the settlement, which did not

reinstate his employment but did provide for a financial award and attorney fees. Id. at 6–7. In

the midst of this process, Hall ended his professional relationship with Dettling and her firm. Id.

at 7. Plaintiff makes no bones about his current dissatisfaction with the deal he entered into.

See, e.g., Pl. Opp. at 13–15.

       Hall’s discontent with his termination, legal representation, and eventual settlement

spurred a flurry of lawsuits. By this Court’s count, he has filed eight cases in this jurisdiction.

See Nos. 16-846, 16-1471, 16-1619, 17-1469, 18-444, 18-461, 18-1283, 18-1548.

       Plaintiff also brought his grievance across the street. On December 30, 2016, he filed suit

pro se in D.C. Superior Court against Dettling and FELSC, centrally alleging legal malpractice in

their representation in connection with his employment dispute. See Sup. Ct. Dkt. 2016-CA-




                                                  2
9316-B. What happened there plays a central role here. On February 1, 2017, Dettling moved to

dismiss that matter, contending that Hall’s complaint failed to state a legally viable claim against

her. A little over two weeks later, an attorney entered an appearance on behalf of Hall and filed a

motion for default judgment, which the court denied. Neither Hall nor his attorney filed any

opposition to Dettling’s motion to dismiss. On March 20, 2017, Superior Court Judge Jennifer

Di Toro granted her motion and dismissed the case. See Sup. Ct. 03/20/2017 Dkt. Entry (Sup.

Ct. Op.) (attached to this Opinion as Appendix A). Although the Superior Court noted the lack of

any opposition, it nevertheless addressed the motion on its merits, rather than treating it as

conceded. Id. at 1, 5. Two days after the Superior Court ruled, Hall filed an opposition to

Dettling’s motion. He later filed a motion to reconsider. Judge Di Toro considered his motion

but held fast to her prior ruling. See Sup. Ct. 09/19/2017 Dkt. Entry. Hall did not appeal.

       Plaintiff now returns to this Court. The players and the protests look familiar. On

February 27, 2018, Hall filed his Complaint against Dettling and DHS, signed by the same

attorney who had represented him in Superior Court. See ECF No. 1. In May of this year, that

attorney withdrew and Hall continued pro se. See ECF No. 5. After several additional filings,

Hall submitted the operative Complaint on July 24, 2018. In this Amended Complaint, he again

takes aim at Dettling’s representation. Although his precise allegations are no beacon of clarity,

the Court has done its best to discern the causes of action that Hall seeks to assert against

Dettling. A generous reading yields claims for legal malpractice, fraud or misrepresentation,

breach of contract, and intentional infliction of emotional distress.

       Dettling now moves to dismiss under Rule 12(b)(6), arguing that the Superior Court

decision bars Plaintiff’s current suit from proceeding against her.




                                                  3
II.     Legal Standard

        Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of an action where a

complaint fails “to state a claim upon which relief can be granted.” In evaluating Defendant’s

Motion to Dismiss, the Court “must treat the complaint’s factual allegations as true . . . and must

grant plaintiff ‘the benefit of all inferences that can be derived from the facts alleged.’” Sparrow

v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000) (quoting Schuler v. United States,

617 F.2d 605, 608 (D.C. Cir. 1979)); see also Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d

1249, 1253 (D.C. Cir. 2005). The Court need not accept as true, however, “a legal conclusion

couched as a factual allegation,” nor an inference unsupported by the facts set forth in the

Complaint. See Trudeau v. FTC, 456 F.3d 178, 193 (D.C. Cir. 2006) (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)). Although “detailed factual allegations” are not necessary to

withstand a Rule 12(b)(6) motion, “a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal citation omitted). For a plaintiff to survive a 12(b)(6) motion, the facts

alleged in the complaint “must be enough to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        While claim preclusion may be brought as “an affirmative defense that is generally

pleaded in a defendant’s answer, [it] is also properly brought in a pre-answer Rule 12(b)(6)

motion when all relevant facts are shown by the court’s own records, of which the court takes

notice.” Hemphill v. Kimberly-Clark Corp., 605 F. Supp. 2d 183, 186 (D.D.C. 2009) (internal

quotation marks and citations omitted); see also Stanton v. D.C. Court of Appeals, 127 F.3d 72,

76–77 (D.C. Cir. 1997) (collecting cases allowing parties to assert res judicata on 12(b)(6)

motion). In addition, “[a] court may take judicial notice of public records from other




                                                   4
proceedings.” Hemphill, 605 F. Supp. 2d at 186 (citing Covad Comms. Co. v. Bell Atl. Corp.,

407 F.3d 1220, 1222 (D.C. Cir. 2005)); see also Does I through III v. District of Columbia, 238 F.

Supp. 2d 212, 216–17 (D.D.C. 2002).

III.   Analysis

       The Court first addresses the claim-preclusion argument central to Defendant’s Motion,

before turning to two additional issues: the one cause of action that falls outside that analysis and

Defendant’s request for sanctions.

       A. Claim Preclusion

       If one thing is clear from Hall’s Amended Complaint, it is this: he does not believe that

he was given a fair shake. He is upset about both the terms of his settlement with DHS and the

process that led to his ultimate agreement. These are issues that Hall has the right to raise in

court. But that entitlement is not without limitation. Once a court hears and decides a case, a

litigant may not bring the same claims in another tribunal, hoping for a different result. This

intuitive principle is given life by the doctrine of claim preclusion, which is a variety of res

judicata. See Taylor v. Sturgell, 553 U.S. 880, 892 (2008). It serves to shield parties from

vexatious litigation and establishes the finality of judgments necessary to engender reliance. See

Does I through III, 238 F. Supp. 2d at 217.

       When faced with a defense of claim preclusion, the Court draws the applicable rule from

the jurisdiction that handed down the initial determination. That is because, under the Full Faith

and Credit Act, 28 U.S.C. § 1738, federal courts must grant a state-court judgment “the same

respect that it would receive in the courts of the rendering state.” Matsushita Elec. Indus. Co. v.

Epstein, 516 U.S. 367, 373 (1996). The Court, therefore, looks to the law of the District of

Columbia. See Stanton, 127 F.3d at 77 (holding that this rule applies to D.C. courts). Before




                                                  5
embarking on this task, one quick preliminary note: As courts have observed, no “material

differences” are readily discernable between “the District of Columbia’s law of res judicata and

the federal common law of res judicata.” Id. at 78 n.4 (quoting U.S. Indus., Inc. v. Blake Constr.

Co., 765 F.2d 195, 204 n.20 (D.C. Cir. 1985)). When helpful, this Court thus may also turn to

federal common law for guidance.

       Under D.C. law, the application of claim preclusion rests on a three-part test. The Court

must ask:

               (1) whether the claim was adjudicated finally in the first action; (2)
               whether the present claim is the same as the claim which was raised
               or which might have been raised in the prior proceeding; and (3)
               whether the party against whom the plea is asserted was a party or
               in privity with a party in the prior case.

Peterson v. Washington Teachers Union, 192 A.3d 572, 575 (D.C. 2018) (quoting Calomiris v.

Calomiris, 3 A.3d 1186, 1190 (D.C. 2010)).

       The application of this framework to the facts at hand yields a straightforward answer.

The first and third prongs warrant particularly little discussion. Starting with the first, an action

is adjudicated finally when a court decides it “on the merits.” Carr v. Rose, 701 A.2d 1065, 1070

(D.C. 1997). A “ruling is a judgment on the merits,” in turn, “if it is based on legal rights as

distinguished from mere matters of practice, procedure, jurisdiction, or form.” Polsby v.

Thompson, 201 F. Supp. 2d 45, 48–49 (D.D.C. 2002) (internal quotation marks and citations

omitted). There can be no question here that the Superior Court’s decision qualifies. Judge Di

Toro went through each of Hall’s grievances and found on the merits that he had not established

the elements necessary to state a viable claim. On the third prong, in this case, as in Superior

Court, Hall and Dettling are adverse parties. No more is needed to satisfy that element.




                                                  6
        The second prong — which is often the crux of the claim-preclusion analysis — requires

the most ink, although the resolution is equally clear. The core inquiry here looks to whether the

two cases are built on the same factual foundation. That is because, under D.C. law, claim

preclusion “bars not only claims actually litigated in the first action but ‘all issues arising out of

the same cause of action’ that could have been litigated.” EDCare Mgmt., Inc. v. DeLisi, 50

A.3d 448, 451 (D.C. 2012) (quoting Faulkner v. Gov’t Emps. Ins. Co., 618 A.2d 181, 183 (D.C.

1992)); see also NRDC v. EPA, 513 F.3d 257, 261 (D.C. Cir. 2008) (stating that claim preclusion

prevents “litigation of matters that should have been raised in an earlier suit”). The test for

whether a claim constitutes the same “cause of action” — thus removing it from the scope of

viable subsequent litigation — asks if “there is a common nucleus of facts.” EDCare Mgmt., 50

A.3d at 451 (citation omitted). Put another way, a “claim or cause of action, for purposes of

claim preclusion, comprises all rights of the plaintiff to remedies against the defendant with

respect to all or any part of the transaction, or series of connected transactions, out of which the

action arose.” Smith v. Greenway Apartments LP, 150 A.3d 1265, 1273 (D.C. 2016) (citation

and internal quotation marks omitted). To determine whether this second prong is met, the Court

thus looks primarily to the commonality of the factual underpinnings of the two actions, rather

than the precise identity of the assertions of legal liability. See Alford v. Providence Hosp., 60 F.

Supp. 3d 118, 125 (D.D.C. 2014) (“[C]laim preclusion bars subsequent complaints arising from

the same set of facts, even if the complaints bring claims under different statutes, or different

legal theories.”).

        In this case, the gravamen of Hall’s grievances stems from his attorneys’ conduct during

the negotiation of his settlement with DHS. See Compl. at 4–7; Compl., Exh. O (Counts) at 1–3.

This statement is equally true of his Superior Court action. There, like here, Plaintiff lodged




                                                   7
allegations of breach of contract, malpractice, misrepresentation, and other misconduct against

his attorneys for their role in developing the agreement that he ultimately signed. See Sup. Ct.

Op. at 1–3, 5–9. Although the precise concerns raised here may differ in some respects, what

matters for the claim-preclusion analysis is that both complaints clearly arise out of the same

“transaction or occurrence” — namely, Dettling’s representation of Hall related to his

termination and subsequent settlement. See Greenway Apartments LP, 150 A.3d at 1273

(internal quotation marks and citation omitted). The Court has perused Hall’s Amended

Complaint and, with one exception (more on this in the next section), has found no potentially

viable allegation that falls outside of this realm. See Ashbourne v. Hansberry, 894 F.3d 298, 302

(D.C. Cir. 2018) (finding preclusion for suits arising from termination of federal employment).

In fact, the Superior Court opinion separately addressed claims for legal malpractice, breach of

contract, and fraud. The few sparse accusations that Plaintiff sprinkles in his Amended

Complaint that hint at more recent conduct are untethered from the legal claims he conceivably

articulates. Because Hall’s Amended Complaint thus shares a common “nucleus of facts” with

one already decided on the merits, his suit cannot proceed. See EDCare Mgmt., 50 A.3d at 451

(citation omitted).

       Faced with this application of law, Plaintiff offers one primary responsive objection. He

contends that the Superior Court action should not be given preclusive power because he did not

submit an opposition to Dettling’s motion to dismiss in that court. See Pl. Opp. at 10. For this

omission, Hall faults Dettling and Judge Di Toro’s clerks, whom he says failed to notify him of

the motion. Id. What Hall seems to be getting at with this allegation is an argument that he did

not have a fair opportunity to litigate in the prior case. See, e.g., Hurd v. District of Columbia,

864 F.3d 671, 679 (D.C. Cir. 2017) (finding claim not precluded when plaintiff could not have




                                                  8
raised relevant damages claim in earlier proceeding); Nat’l Harbor GP, LLC v. Gov’t of D.C.,

121 F. Supp. 3d 11, 20 (D.D.C. 2015) (“Claim preclusion requires that the litigants had a fair

opportunity to litigate all the issues.”). This contention proves incapable of saving his cause.

       For one, it is not clear that being denied an opportunity to oppose a motion — if that is

indeed a fair characterization of Hall’s factual allegations — can deprive a resulting decision of

preclusive power, in the way that an inability to raise a claim can. Cf. Hurd, 864 F.3d at 679.

Unlike an action in which a plaintiff is barred in an earlier proceeding from seeking certain

remedies, Hall squarely raised the same categories of issues in Superior Court that he now seeks

to litigate here, and which the Superior Court addressed on the merits.

       The Court need not, however, opine on the significance of this differentiating

characteristic. Plaintiff’s more-pressing problem is that the Superior Court docket (of which the

Court takes judicial notice) clearly shows that he was not denied a fair opportunity to oppose

Dettling’s motion. Just over two weeks after Dettling filed, Hall’s attorney entered an

appearance. See Sup. Ct. 02/19/2017 Dkt. Entry (Notice). He promptly filed a motion of his

own, seeking default judgment. See Sup. Ct. 02/19/2017 Dkt. Entry (Motion). It is not a stretch

to conclude that any good-faith motion for default judgment — the basis of which is the

counterparty’s lack of response to a complaint — would require the attorney to review the

court’s docket, which would have quickly turned up Dettling’s motion. A full month nonetheless

passed without any opposition from Hall or his attorney. In that time, the court denied Hall’s

motion for default judgment, see Sup. Ct. 03/10/2017 Dkt. Entry, but still did not rule on the

motion to dismiss. Finally, on March 20, 2017 — approximately seven weeks after Dettling filed

her motion, four weeks after Hall’s attorney entered an appearance, and ten days after the

Superior Court denied the motion for default judgment — the Superior Court dismissed the case




                                                 9
on the merits. After the decision, Hall (or, more precisely, his attorney) did file a motion for

reconsideration, which the Superior Court considered and denied. See Sup. Ct. 09/19/2017 Dkt.

Entry. If Plaintiff still believed at this point that his case had been improperly dismissed, his

recourse was with the D.C. Court of Appeals. Hall, however, did not appeal. Given this course

of events, the conclusion that Plaintiff had a fair opportunity to litigate the relevant issues in

Superior Court seems inescapable.

        B. Intentional Infliction of Emotional Distress

        Although this conclusion completes the claim-preclusion discussion, there remains one

wrinkle, as the Court hinted earlier. Hall asserts that Dettling’s attempt to collect $30,269 in

legal fees from him “exacerbated Plaintiff’s medical conditions and mental health issues.”

Compl. at 6. A careful reading of the record reveals that a fee arbitrator awarded Dettling this

sum in November of 2017, after the Superior Court action concluded. This allegation thus falls

outside the “nucleus of facts” of Hall’s Superior Court action and must be addressed separately.

        Plaintiff does not expressly set forth the cause of action he seeks to assert. The Court

nevertheless will read his Amended Complaint charitably, given Hall’s pro se status. The best fit

for his grievance seems to be intentional infliction of emotional distress. To state a viable claim

under this tort, a plaintiff must allege conduct that is “so outrageous in character, and so extreme

in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and

utterly intolerable in a civilized society.” Nagy v. Corrections Corp. of Am., 79 F. Supp. 3d 114,

120 (D.D.C. 2015) (quoting Joyner v. Sibley Mem’l Hosp., 826 A.2d 362, 373 (D.C. 2003)).

Hall’s assertion that Dettling attempted to collect a debt owed to her, even if she “threaten[ed]

him with a lien on his home and garnishment order for future earnings,” does not even enter the




                                                  10
ballpark. See Compl. at 6. No part of Hall’s Amended Complaint can therefore survive

Dettling’s Motion.

       C. Sanctions

       There is one final issue that the Court must address. In her Reply, Dettling requested that

the Court sanction Hall. See ECF No. 30 (Def. Reply). Although pro se parties are generally

held to a more lenient standard than their barred counterparts, sanctions can still be imposed.

See Stankevich v. Kaplan, 156 F. Supp. 3d 86, 97–98 (D.D.C. 2016). Federal Rule of Civil

Procedure 11(b) requires that filings made by both “an attorney” and an “unrepresented party” be

non-frivolous and made for a proper purpose. Given Hall’s repeated filings — which at times

contain disparaging language — the Court is sympathetic to Dettling’s request and her continual

efforts to defend herself from suit. Defendant has also pointed the Court to an email from Hall to

Dettling that, to say the least, is not becoming of someone engaged in legal practice, whether or

not pro se. See Def. Reply, Exh. C. That said, the Court exercises its discretion not to impose

any sanctions at this time. It cautions Plaintiff, however, that the Court may consider a pre-filing

injunction should he continue to sue Dettling for issues arising out of her legal representation.

IV.    Conclusion

       For these reasons, the Court will grant Defendant’s Motion to Dismiss and deny

Defendant’s Motion for Sanctions. A separate Order so stating will issue this day.

                                                              /s/ James E. Boasberg
                                                              JAMES E. BOASBERG
                                                              United States District Judge
Date: November 8, 2018




                                                 11
APPENDIX A
                   SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                   Civil Division

STEVEN H. HALL,

                       Plaintiff,

v.                                                           2016 CA 009316 B
                                                             Judge Jennifer A. Di Toro
ROSEMARY DETTLING, a/k/a
FEDERAL EMPLOYEE LEGAL
SERVICES CENTER,

                     Defendant.

                                                    ORDER

        Before the Court is Defendant Rosemary Dettling’s Motion to Dismiss or in the

Alternative, Motion for Summary Judgment filed February 2, 2017.1 No opposition has been

filed. For the reasons discussed herein, Defendant’s motion shall be granted.

                                            FINDINGS OF FACT

        Defendant is an employment attorney who represents federal employees in federal sector

employment matters. MTD at 9. Plaintiff was employed at the Department of Homeland Security

(“DHS”) from August 2, 2010 until November 18, 2013. Compl. ¶ 2. Plaintiff was employed by

the U.S. Navy from October 5, 2015 to October 31, 2016. Id. On July 17, 2013, Plaintiff hired

Defendant to represent him before the Equal Employment Opportunity Commission “regarding

false allegations of sexual harassment and retaliation in a hostile work environment.” Id. On July

17, 2013, Plaintiff paid Defendant $3500, the first of three flat-rate payments under their retainer

agreement. Id. at Ex. A. On November 15, 2013, DHS removed Plaintiff from his position of

“Administrative Specialist, GS-301-12, with the Office of the Chief Readiness Support Officer

(“CRSO”), Department of Homeland Security, and Federal Service.” Id. On December 4, 2013,
1The docket reflects that service upon the Defendant has not been effected in accordance with Super. Ct. Civ. R.
4(e). However, the Defendant does not contest service in the Motion to Dismiss.

                                                         1
Plaintiff signed a second retainer agreement with Defendant, to secure her representation of him

in the appeal of his termination to the Merit Systems Protection Board (“MSPB”). Compl. ¶ 3,

Ex. B. On March 19, 2014, Plaintiff signed a third retainer agreement with Defendant for

representation in two additional cases. Id., Ex. B.

       In November 2015, the parties agreed on settlement terms and drafted a settlement

agreement resolving the outstanding claims. Id. Plaintiff signed the settlement agreement on

November 23, 2015. Id., Ex. H. Under the terms of the agreement, DHS agreed to give

Defendant partial attorney’s fees in the amount of $30,000 and an additional $55,000 if he

dismissed his outstanding EEOC and MSPB cases. Id. The day following, however, Plaintiff

decided to revoke the agreement pursuant to the 7-day revocation clause. Id., Ex. G, H.

Accordingly, Ms. Joanne Dekker, a contract attorney employed by Defendant, informed DHS

that Plaintiff wished to revoke the agreement. Id. Plaintiff then informed Defendant that he

wanted to terminate her representation and informed an attorney for DHS, Ms. Byers, that he had

done so. Id., Ex. G.

       On December 1, 2015, Ms. Byers emailed Defendant to inform her that her “former

client, Steven Hall, rescinded his request to revoke the November 23, 2015 settlement

agreement.” MTD at 15, ¶ 21. In his rescission notice to the Administrative Judge, Plaintiff

specifically indicated that he wished to go forward with the settlement agreement. As a result,

the Administrative Judge dismissed his appeal as settled. Id. at 16, ¶ 21, Attachment D. MSPB

Judge Hudson issued his Initial Decision on December 1, 2015, dismissing Plaintiff’s appeal as

voluntarily settled. Id. at 17, ¶ 22, citing Hall v. Department of Homeland Security, MSPB

Docket No. DC-0752-14-0243-I-1 (December 1, 2015). On January 2, 2016, Plaintiff filed a

Petition for Review with the MSPB, alleging that “DHS attorneys and my former private



                                                 2
attorney violated several Rules of Professional Conduct, Ethics Opinion 363, and Federal Rules

of Evidence.” Compl. Ex. G. On January 16, 2016, Defendant sent Plaintiff two invoices, one in

the amount of $27,043.00 for work performed on the EEOC cases, and another for $23,225.80

for work performed on the MSPB cases. MTD at 17, ¶¶ 24-25. The MSPB denied Plaintiff’s

Petition for Review on June 23, 2017, finding that “by the terms of the settlement agreement, the

appellant knowingly and voluntarily signed the settlement agreement, waived further appeal

rights concerning the issues raised in this appeal, and the waiver is enforceable.” Id. at 18, ¶ 26,

Ex. G (Hall v. Department of Homeland Security, DC-0752-14-0243-I-1 (June 23, 2016)).

       In July 2016, Plaintiff filed suit against Defendant, the Federal Employee Legal Services

Center, Ms. Dekker and DHS in District Court for the District of Columbia. Id., see Hall v. Dep’t

of Homeland Security, 2016 WL 7017256 (December 1, 2016). There, Plaintiff alleged that

Plaintiff and the other named defendants “conspired and coerced Plaintiff into signing the

settlement agreement.” Id. Plaintiff voluntarily dismissed his claim on August 25, 2016; appeal

rights have expired. Id. at Attachment E. On November 29, 2016, Plaintiff filed a complaint

against Defendant with the District of Columbia Bar’s Office of Disciplinary Counsel, alleging

that her “professional misconduct … resulted in my District Court case being dismissed.” Id. at

18, Compl., Ex. I. On December 1, 2016, Judge James Boasberg of the U.S. District Court for

the District of Columbia issued an “Order Granting Sanctions” which included, inter alia, the

finding that Plaintiff “eventually decided to proceed with the settlement after he had terminated

Dettling’s representation.” MTD at 19 ¶ 30.

                                        Conclusions of Law

       Defendant argues that Plaintiff’s Complaint should be dismissed for failure to state a

claim upon which relief may be granted as required by Super. Ct. Civ. R. 12(b)(6). “To survive a



                                                  3
motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face. A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Potomac Dev. Corp. v. District of Columbia, 28 A.3d 531,

543-44 (D.C. 2011); Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007). The Court must construe the complaint in the light most favorable

to the Plaintiff and must take the facts alleged in the complaint as true. Casco Marina Dev. v.

District of Columbia Redevelopment Land Agency, 834 A.2d 77, 81 (D.C. 2003). These factual

allegations in the complaint, however, “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555-56 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236

(1974)). “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678. A motion to dismiss pursuant to Rule 12

(b)(6) may rely upon documents that are in the public record or are referred to in the complaint.

Chamberlain v. Am. Honda Fin. Corp., 931 A.2d 1018, 1025 (D.C. 2007) (“Documents that a

defendant attached to a motion to dismiss are considered part of the pleadings if they are referred

to in plaintiff’s complaint and are central to her claim.”); see also Buaiz v. United States, 471 F.

Supp. 2d 129, 134 (D.D.C. 2007) (citing Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196

(D.D.C. 2002)) (in addition to relying on the allegations in the Complaint, the Court may rely

upon “‘documents attached as exhibits or incorporated by reference in the complaint, and matters

about which the Court may take judicial notice.’”). For example, documents attached to the

motion to dismiss such as opinions, orders, briefs, transcripts, and arbitrator’s findings can

properly be considered under a motion to dismiss. See Smith v. Public Def. Serv., 686 A.2d 210,

212 (D.C. 1996); Walker v. FedEx Office & Print Servs., 123 A.3d 160, 164 (D.C. 2015) (citing



                                                   4
Missouri Bank & Trust Co. v. Gas-Mart Dev’t Co., 35 Kan. App. 2d 291, 130 P.3d 128, 132

(Kan. Ct. App. 2006)).

       However, if a court refers to materials outside the pleadings in resolving a 12(b)(6)

motion, it must convert the motion to dismiss into one for summary judgment. See Grimes v.

District of Columbia, Bus. Decisions Info. Inc., 89 A.3d 107, 111 (D.C. 2014); see also Super.

Ct. Civ. R. 12(b) (if the defendant moves for failure to dismiss under 12(b)(6), and “matters

outside the pleading are presented to and not excluded by the court, the motion shall be treated as

one for summary judgment and disposed of as provided in Rule 56.”) When the court converts a

motion to dismiss into a motion for summary judgment, the parties must be provided with the

opportunity to present evidence in support of their positions. Kim v. United States, 632 F.3d 713,

719 (D.C. Cir. 2011). Defendant has attached several documents to her Motion to Dismiss. More

specifically, Defendant has attached MSPB Judge Hudson’s Initial Decision, Judge Boasberg’s

Order of December 1, 2016, and Plaintiff’s notice of appeal of the voluntary dismissal of his

federal complaint. These documents are not attached nor incorporated by reference in the

Complaint and are relevant to this Court’s resolution of Plaintiff’s claims and Defendant’s

motion. However, judicial orders qualify as addenda which may properly be considered in

resolving a motion to dismiss. See Super. Ct. Civ. R. 12(b). The Court will therefore consider

Defendant’s Motion to Dismiss on the merits.

       I.      Lack of Competent Representation

       In order to state a claim of professional negligence, a plaintiff must allege 1) the

attorney’s employment, 2) neglect of a reasonable duty, 3) that such negligence resulted in and

was the proximate cause of injury to the client. In re Estate of Curseen, 890 A.2d 191, 193 (D.C.

2006). Plaintiff primarily alleges that Defendant “engaged in malpractice for forwarding a



                                                 5
known fraudulent settlement agreement/contract,” failing “to adequately represent Plaintiff by

not focusing more attention on retaliation, false allegation of sexual allegation of sexual

harassment in an HWE, nor required of DHS to provide a copy or allow Plaintiff to listen to an

alleged sexual-laced phone message,” and failing to “represent Plaintiff when DHS committed

disability discrimination and denied [reasonable accommodation].” Compl. at ¶¶ 3 – 4. While it

is undisputed that Plaintiff and Defendant had a contractual agreement, the complaint includes no

specific facts in support of the allegations of malpractice or misconduct. With regard to the

allegation that the settlement agreement forwarded to DHS was fraudulent, the record shows that

Plaintiff elected to move forward with the agreement after he terminated Defendant’s

representation. Even construing all allegations in favor of the non-moving party, the Court

cannot conclude that Defendant could be found liable for actions taken by Plaintiff pro se.

Plaintiff’s signature appears on the settlement agreement; the two MSPB decisions both indicate

that he settled his case after he fired Defendant, who therefore cannot be held liable for any harm

flowing from the settlement agreement itself. As such, the Complaint fails to meet the

requirement that a complaint must set forth sufficient information to outline the legal elements of

a viable claim for relief or to permit inferences to be drawn from the complaint that indicate that

these elements exist. Williams v. District of Columbia, 9 A.3d 484, 488 (D.C. 2010) (citation

and quotation omitted). Finally, although Plaintiff makes numerous assertions in support of his

negligence claim, he does not identify any nexus between actions allegedly taken by Defendant

and loss allegedly suffered by Plaintiff. Plaintiff’s claim for lack of competent representation

shall be dismissed for failure to plead the factual background to assert a claim upon which relief

may be granted.

       II.     Fraud and Misrepresentation



                                                 6
       It is well-established that allegations of fraud must be pled with particularity. Super. Ct.

Civ. R. 9(b) (“In all averments of fraud or mistake, the circumstances constituting fraud or

mistake shall be stated with particularity.”); see also Virginia Academy of Clinical Psychologists

v. Grp. Hospitalization and Medical Servs., 878 A.2d 1226, 1233 (D.C. 2005) (“Fraud is never

presumed and must be particularly pleaded.”). The essential elements of common law fraud are

1) a false representation, 2) in reference to material fact, 3) made with knowledge of its falsity, 4)

with intent to deceive, and 5) action is taken in reliance on the representation. Saucier v.

Countrywide Home Loans, 64 A.3d 428, 438 (D.C. 2013) (quoting Fort Lincoln Civic Ass’n v.

Fort Lincoln New Town Corp., 944 A.2d 1055, 1074 n.22 (D.C. 2008)) (further citations

omitted). A cause of action for fraud “must allege such facts as will reveal the existence of all

the requisite elements of fraud.” Atraqchi v. GUMC Billing Servs., 788 A.2d 559, 563 (D.C.

2002) (quoting Bennett v. Kiggins, 377 A.2d 57, 59-60 (D.C. 1977)). “Facts which will enable

the court to draw an inference of fraud must be alleged, and allegations in the form of

conclusions on the part of the pleader as to the existence of fraud are insufficient.” Id.

       Here, Plaintiff alleges that Defendant forwarded a “known fraudulent settlement

agreement” to DHS. Compl. ¶ 1. However, the Complaint concedes that Plaintiff signed the

settlement agreement, terminated Defendant’s representation, and then approved the settlement

pro se by sending it to DHS. Plaintiff’s fraud allegation includes no factual allegations that

Defendant had any intent to deceive or manipulate Plaintiff, nor the date of the alleged fraud, its

location, the content of the alleged misrepresentation, the misrepresented facts, or any

detrimental reliance. Moreover, Plaintiff’s decision to settle the case via the signed agreement

breaks any causal connection between alleged acts of Defendant during the course of the




                                                  7
representation and Plaintiff’s own decision to settle the case after Defendant had ceased to

represent him. The claim must therefore be dismissed.

       III.    Breach of Contract

       In order to set forth a claim for breach of contract, the plaintiff must allege that there

existed: 1) a valid contract between the parties, 2) an obligation or duty arising out of the

contract, 3) a breach of that duty, and 4) damages caused by breach. Tsintolas Realty Co. v.

Mendez, 984 A.2d 181, 187 (D.C. 2009). Plaintiff principally alleges that Defendant breached

their contract by seeking payment at the prevailing market rate after he terminated her

representation. The signed retainer agreements establish that a valid contract existed between the

parties. Compl. Ex. A, B. Included in the retainer agreements is language that Plaintiff agreed, in

the event of termination of the representation, to pay Defendant “full attorney’s fees at [the]

Laffey matrix rate.” Id. The invoices attached to the Complaint show that pursuant to the

agreement, once the representation was terminated, Defendant sent Plaintiff two invoices

calculated at the Laffey rate, deducting prior payments of $7,000 from the EEOC cases and

$8500 from the MSPB invoice. Id., Ex. A, B, G. Plaintiff has not alleged any facts in support of

the claim that Defendant breached any duty, nor alleged that damages resulted from the alleged

breach. Therefore, the claim shall be dismissed.

   IV. Obstruction of Justice, Prohibited Practices, Violations of the Rules of Professional
       Conduct

       Plaintiff alleges that Defendant engaged in obstruction of justice. Compl. at 1. Under

D.C. Code § 22-722 (a) (2), a person commits the offense of obstruction of justice if that person:

       Knowingly uses intimidating or physical force, threatens or corruptly persuades
       another person, or by threatening letter or communication, endeavors to influence,
       intimidate, or impede a witness or officer in any official proceeding, with intent
       to:



                                                   8
A)     Influence, delay, or prevent the truthful testimony of the person in an official
       proceeding;
B)     Cause or induce the person to withhold truthful testimony or a record, document,
       or other object from an official proceeding;
C)     Evade a legal process that summons the person to appear as a witness or produce
       a document in an official proceeding; or
D)     Cause or induce the person to be absent from a legal official proceeding to which
       the person has been summoned by legal process.


See D.C. Code § 22-722(a)(6). Plaintiff does not allege any facts that would support a claim that

Defendant attempted to or actually did act with the intent to undermine the integrity of any

proceeding or investigation. Apart from settling his claims, no other proceeding took place

within the timeframe noted in the Complaint. The record does show that there is a complaint

pending against Defendant with the D.C. Bar Association, but there are no factual allegations

that Defendant has acted in any way that would permit this Court to find that a claim of

obstruction of justice was stated with sufficient particularity to survive a motion to dismiss.

       Accordingly, it is this 20th day of March, 2017, hereby

       ORDERED that Defendant’s Motion to Dismiss Complaint is hereby GRANTED and

the case closed.

       SO ORDERED.


                                                      ____________________________
                                                            Jennifer A. Di Toro
                                                            Associate Judge
                                                            Signed in Chambers
Copies to:

Glenn Stephens, Esq.
E-served via Casefilexpress
Counsel for Plaintiff

Rosemary Dettling, Esq.
E-served via Casefilexpress
Pro Se Defendant

                                                  9
